Order entered July 5, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00667-CV

                      BASIC ENERGY SERVICES, L.P., Appellant

                                            V.

                      EXCO RESOURCES, INC., ET AL., Appellees

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-11-07735-E

                                         ORDER
       We GRANT appellant’s July 1, 2016 unopposed motion for an extension of time to file a

reply brief and extend the time to AUGUST 11, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE